BeokwoRth, Judge:
This is an application for review of a decision and judgment of Senior Judge Wilson holding that the merchandise hexamethylenediamine (hereinafter referred to as HMD), was properly appraised on the basis of American selling price, and affirming the appraised values. BASF Colors & Chemicals, Inc. v. United States, 57 Cust. Ct. 641. R.D. 11195.
The merchandise was exported from West Germany in December 1961 and June 1963. It was appraised at $1.83 per pound, net packed, on the basis of American selling price as defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,19 U.S.C., section 1401 (e), on the ground that HMD is subject to the rate of duty for articles classifiable under paragraph 27(a) (3) (5) of the tariff act. Appellant contends that HMD is not provided for in said paragraph and is, therefore, not subject to appraisement on the basis of American selling price, but should be appraised on the basis of export value as defined in section 402(b) of the Tariff Act of 1930, as amended, 19 U.S.C., section 1401a (b).
Counsel for the parties have stipulated that, if the appraisement of the merchandise was properly based on American selling price, then